        Case: 3:20-cv-00391-wmc Document #: 6 Filed: 04/27/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 THOMAS R. SOCHA,

         Plaintiff,                                                        ORDER
 v.
                                                                 Case No. 20-cv-391-wmc
 JAMIE BARKER, et al.

         Defendants.


       Plaintiff Thomas R. Socha has filed a proposed civil case and requested leave to proceed

without prepaying the filing fee. To evaluate plaintiff’s request to proceed without prepayment

of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund account statement

(or institutional equivalent) for the six-month period immediately preceding the filing of the

complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than May 12, 2020. If I find that plaintiff is indigent, I will calculate an initial partial

payment amount that must be paid before the court can screen the merits of the complaint

under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the balance of the

filing fee in installments.




                                              ORDER

       IT IS ORDERED that plaintiff Thomas R. Socha may have until May 12, 2020 to

submit a trust fund account statement for the period beginning approximately October 27,

2019 and ending approximately April 27, 2020. If, by May 12, 2020, plaintiff fails to respond
        Case: 3:20-cv-00391-wmc Document #: 6 Filed: 04/27/20 Page 2 of 2



to this order, I will assume that plaintiff wishes to withdraw this action voluntarily. In that

event, the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 27th day of April, 2020.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
